Exhibit 10.1


Shared Executive Space
Cost Sharing Arrangement






AMC Networks Inc. (“AMC”), The Madison Square Garden Company (“MSG”), MSG
Networks Inc. (“MSGN”), and the Charles Dolan Family Office (“DFO”) have jointly
established an executive office in Oyster Bay, New York (the “Office”) for
certain of their respective personnel.
The Office will be operated under a lease agreement. Lease costs and related
variable expenses (e.g., office cleaning, utilities, photocopier) and certain
on-going security costs will be allocated based upon the relative square footage
utilized, initially, as follows: MSG (12.67%), MSGN (12.67%), AMC (30.50%) and
the DFO (40.16%). Technology support costs will be allocated based on relative
headcount, initially, as follows: MSG (11.11%), MSGN (11.11%), AMC (33.34%) and
the DFO (44.44%).
It is expected that this arrangement will remain in place until the lease
expiration date and thereafter for successive one-year terms unless any party
provides written notice to the other parties of its desire not to renew, such
notice to be provided not less than 90 days prior to the end of the then current
term.



